Citation Nr: 1539065	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1957 and from December 1960 to October 1962.  He died in May 2008.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board in May 2013 for additional development.

This appeal was processed through the electronic Veterans Benefits Management System (VBMS).  It is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary prior to fully and fairly adjudicating the claims on appeal.

As noted above, the Board remanded these claims in May 2013.  On remand, the AOJ was instructed to adjudicate a claim of entitlement to pension benefits for accrued benefits purposes.  Basic entitlement to pension benefits was subsequently granted in an April 2014 rating decision, though no payment was issued due to the Veteran's excessive income.  See May 2014 Notification Letter.  

The AOJ was also instructed to provide the appellant with the appropriate release form to obtain the Veteran's terminal hospitalization records from the San Gorgonino Memorial Hospital.  Those records have since been obtained.

However, additional remand directives issued by the Board do not appear to have been completed, and therefore further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

In this case, the AOJ was instructed to provide the appellant with corrective VCAA notice with regard to her two pending claims regarding burial benefits and service connection for the cause of the Veteran's death.  Although an August 2013 letter was sent to the appellant, it did not include notice as to these two particular claims.

The AOJ was also instructed to issue a statement of the case (SOC) addressing the issue of entitlement to VA burial benefits.  A review of the documents in the VBMS file does not indicate that any such SOC case was promulgated.

In light of these deficiencies, another remand is required to ensure compliance with the Board's prior remand directives.


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with corrective VCAA notice with regard to her two pending claims regarding burial benefits and cause of death.  With respect to cause of death, the notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Issue the appellant a Statement of the Case, accompanied by notification of her appellate rights, which addresses the issue of entitlement to VA burial benefits.

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. 

4.  After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




